Van Brunt, P. J. (dissenting):
I concur in the opinion of Mr. Justice Ingraham. I think, however, that there are other objections which are fatal to the plaintiff’s right of recovery. The claims that are made, that under the Laws of 1864 (Chap. 555, tit. 12, § 1) an appeal from any official act or decision of the board of education of this city may be • taken to the Superintendent of Public Instruction, whose decision upon the same shall be final and conclusive and not subject to question or review in any place or court whatever; and that the only qualification necessary to make a person eligible to an appointment to the position of teacher in the public schools of the city of Mew York, is the possession of a certificate of the State Superintendent, would seem to put the full control of the public schools and the public school system of the city of Mew York in the hands of the State Superintendent, which is distinctly in hostility to the evident *158purposes of the act relating to the public schools and the public school system, as shown by section 1022 of chapter 410 of the Laws of 1882, and the subsequent sections relating to the public schools and the public school system of the city of New York.
Section 1022 says that there shall be in the city of New York a board of education which shall, under that designation, have full control of the public schools and the public school system of the city, subject only to the general statutes of the State upon educa•tion. Here is the evidently expressed intention, in harmony with which are the other provisions of the act in question relating to the public schools and their management, that the board of education shall have full control of the public schools and the public school system of the city. If every official act of the board of education is to be subject to the arbitrary refusal of the State Superintendent, then, clearly, the board of education has not the control which the statute evidently intended to confer upon it.
It seems to me also equally clear that the claim that the only qualification necessary to make a person eligible to the appointment of teacher in the public schools of the city, is the possession of a certificate from the State Superintendent, is entirely at variance with the legislation governing the management of the public schools of the city. By subdivision 7 of section 1027 of the Laws of 1882, above quoted, express authority is given to the board of education to make by-laws ; and by subdivision 2 of section 1040 the necessity for an examination into the qualification of persons proposed as teachers in any of the schools under the charge of the board, and the duty of making general rules and regulations governing such examinations is expressly recognized. In this subdivision it is made .the duty of the superintendent, under such general rules and regulations as the board of education may establish, to examine into the qualification of persons proposed as teachers in any of the schools “ under the charge of the board.” Then follow directions as to the persons who shall conduct the examination, and it is expressly recognized that this subject shall be regulated by the by-laws of the board of education, because it uses the language “ who shall be. designated for the purpose by the by-laws of the board of education,” clearly showing that the rules and regulations under which these examinations are to be conducted are to be established by the *159by-laws of the board, and such by-laws are to govern the conduct of the examination.
The subdivision in question further provides that licenses shall be granted to those persons found upon such examination to be entitled thereto, “ which shall be in the form prescribed by the said by-laws,” and then provides by whom they shall be signed. Those licenses must have been supposed to be of some value to the holder, as the Legislature has protected them with the greatest care. In the same subdivision it is provided that they shall never be revoked except for some cause affecting the morality or competency of the teacher, and has placed even then the licenses beyond the reach of the city authorities by providing for an appeal to the State Superintendent in case of an attempted revocation. If it had been intended that the only qualification which the applicant for the position of teacher in the public schools need possess was a certificate from the State Superintendent; why all this minute and careful provision for examination as to qualification by the city authorities, and the sedulous protection of the teacher of the fruits of that examination? It seems to me that it was clearly intended that the local authorities should pass upon the qualification of the teachers in the public schools of the city, and that the board of education in its by-laws should regulate all these questions, having full control of the public schools and of the public school system of the city. In pursuance of the authority thus conferred upon The board of education, it has provided in its by-laws for two forms of licenses — one a provisional license and one a permanent license •—■ and it has also provided that “ no person shall be permitted to perform service in any position as a teacher, until licensed as above.” This by-law was in general harmony with the express powers conferred upon the board of education to which attention has been called by which, in their by-laws, they were to regulate the questions of appointment, qualification and duties of the teachers employed in the public schools under their charge. These by-laws, when adopted, had the force of a statute, and they could not be disregarded even by the board of education itself, without their being repealed or altered in the manner provided for in such by-laws. The board of education had the right to say who should be employed in the public schools as teachers. They had a right to regulate such employment. They had a right *160to determine what should be the qualifications of the person so employed. And they had a right to regulate the method of ascertaining these qualifications; and the duty was imposed upon them of issuing to these persons, found upon examination to be entitled thereto, licenses to teach in such schools, in the forms prescribed by their by-laws. Such being the duties and powers of the board of education, the plaintiff in this action presented himself for examination, and there was issued to him a provisional license to teach, given for six months. It was upon the faith of that license that he was employed. The six months 'expired, and the city superintendent, probably without authority, extended this license from time to time, and the plaintiff continued to act as a teacher in the public schools. Finally the license was no further extended, and the plaintiff was not permitted any longer to occupy the position of teacher. It is now claimed, because, he held a State license, and had been appointed teacher, that in violation of the by-laws of the board of education, which they had a right to adopt, he could hold on to the position to which he had been appointed, which was probationary in its character and during which we must assume he was found wanting, because no permanent license was ever issued to him. The majority of the court seem to uphold the position that the board of education has no right, by its by-laws, to fix the requirements which are necessary to the employment of teachers in the public schools. »
The plaintiff took an appeal from the determination as to the right to employment to the State Superintendent, who decided that he was entitled to employment; and it is claimed that this determination of the State Superintendent upon the appeal to him by the plaintiff, is conclusive upon the question of his right to employment. It seems to me that this claim rests upon the proposition that the provisions of the general statutes override the provisions of the law applicable only to the public school system of the city of New York. As I understand the rule, it is that the local statute prevails even when the general statute is passed aftér the local one, unless the two statutes are inconsistent and cannot both stand, and clearly when the local statute is passed after the general one, it is the law governing the locality to which it applies.
The statutes relating to the public schools in the city .of New *161York provide a complete and harmonious system for the government and management of the schools of said city, and are not applicable to any other locality. In these statutes there is a special provision for an appeal to the State Superintendent in the case of a revocation of a license granted under the acts relating' to the city schools, and no other provision for an appeal is made. This seems to me to clearly indicate that such appeals were intended to be confined to the instances there named. If it had been intended that a general right to appeal under the general statutes should exist, this provision for an appeal in the special case was useless. We must necessarily conclude that such an appeal could not be taken under the general law, hence the giving the right to appeal in the special instance.
An examination of the general law seems to me to show that it is inapplicable to the school system of this city. It is true that the act relating to the public schools in the city of New York, and their management, provides that the board of education shall have full control of the public schools in the city of New York, subject only to the general statutes of the State upon education ; but where it is apparent that there is a conflict between the statutes, or where the provision of the general statute cannot apply without doing violence to its evident meaning, the local statute, providing, as it does, a complete system for the government of the schools, must control.
The general law (Laws of 1864, chap. 555, tit. 12, § 1) provides as follows:
“ Any person conceiving himself aggrieved in consequence of any decision made: ”
1. By any school district meeting.
2. By any officer regarding the forming or altering school districts and apportioning moneys.
3. By supervisors.
4. By trustees of school districts.
5/ By trustees of school libraries.
6. By district meetings.
“ 7. By any other official act or decision concerning any other matter under this act, or any other act pertaining to common schools, may appeal to the (State) Superintendent of Public Instruction, who is hereby authorized and required to examine and decide the *162same ; and his decision shall be final and conclusive and not subject to question or review in any place or court whatever.”
The first six subdivisions of the act clearly cannot apply to the schools in this city. But it is claimed that under the general words contained in the 7th subdivision the provisions of that section apply to the schools of this city.
This subdivision, so far as material here, reads as follows: “ By any other official act or decision concerning any other matter under this act or any other act pertaining to common schools,” etc.
This provision clearly applies only to common schools generally and not to schools which have provided for them a system of their own, and its operation is not extended to the schools in this city by the words contained in the act relating to the public schools of this city, “ subject only to the general statutes of the State upon education.” It says that the board of education shall have full control of the public schools and the public school system of the city, and then follow the words quoted. The statute relating to the schools of this city gives rights of appeal, applicable only to the system thereby regulated, and provides for an appeal in a single instance to the State Superintendent. This local statute thus having provided for the cases in which an appeal might be taken, the general act cannot be held to apply, as the words “ subject only to the general statutes of the State upon education,” were only intended to have effect in respect to points not provided for in the local act.
I am of the opinion, therefore, that the State Superintendent was absolutely without jurisdiction in the matter of the appeal. If the general right of appeal to the State Superintendent exists, and his decisions shall be final and conclusive, and not subject to question or review in any place or court whatever, then, as already has been stated, instead of the board of education being vested with the “ full control of the public schools and the public school system of the city,” such control is actually vested in the State Superintendent, which was clearly not the intention of the act relating to the public schools in the city of New York.
Ibgbaham, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.